 Case 19-04131-elm Doc 46 Filed 03/27/20 Entered 04/03/20 10:34:19 Page 1 of 2
   Case 4:20-cv-00036-P Document 3 Filed 03/27/20 Page 1 of 2 PageID 29



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

REGINA NACHAEL HOWELL                        §
FOSTER,                                      §
                                             §
        Appellant,                           §
                                             §
v.                                           §
                                             §         Civil Action No. 4:20-cv-00036-P
AREYA HOLDER AURZADA et                      §
al.,                                         §
                                             §
        Appellees.                           §



                                         ORDER

       On January 14, 2020, Appellant Regina Nachael Howell Foster filed a “Motion to

Withdraw the Reference,” regarding a bankruptcy adversary proceeding that had been

recently removed from state court. ECF No. 1-1. As of the date of this Order, Foster has

not provided the Court with a record that demonstrates the bankruptcy court has made an

initial determination as to whether the underlying adversary proceeding is core or non-core.

Therefore, the Court finds that Foster’s Motion to Withdraw the Reference should be and

is hereby DENIED as premature. See, e.g., FirstEnergy Sols. Corp. v. Bluestone Energy

Sales Corp., No. 18-50757, 2019 WL 3423157, at *2 (N.D. Ohio July 30, 2019) (denying

motion for withdrawal as premature because, inter alia, “the parties never requested, and

the Bankruptcy Court never determined, whether the Adversary Proceeding is core or non-

core”); In re Formica Corp., 305 B.R. 147, 149 (S.D. N.Y. 2004) (affirming that “any
 Case 19-04131-elm Doc 46 Filed 03/27/20 Entered 04/03/20 10:34:19 Page 2 of 2
   Case 4:20-cv-00036-P Document 3 Filed 03/27/20 Page 2 of 2 PageID 30



motion to withdraw would be premature until the bankruptcy court first determined

whether the case was a core or non-core proceeding”).

      Accordingly, the Motion to Withdraw the Reference is DISMISSED without

prejudice. The Clerk is DIRECTED to terminate this civil action.

      SO ORDERED on this 27th day of March, 2020.




                           Mark T. Pittman
                           UNITED STATES DISTRICT JUDGE




                                           2
